959 A.2d 807 (2008)
406 Md. 466
MARYLAND DEPARTMENT OF HEALTH AND MENTAL HYGIENE
v.
Ida BROWN.
No. 138, September Term, 2007.
Court of Appeals of Maryland.
November 6, 2008.
Kathleen E. Wherthey, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen., Lorie A. Mayorga, Asst. Atty. Gen., Dept. of Health & Hygiene of Baltimore, on brief), for Petitioner.
Bruce Vignery (Sarah Lenz Lock, Washington, DC, on brief), Mary Aquino (Legal Aid Bureau, Inc. of Towson, J. Peter Sabonis, Legal Aid Bureau of Baltimore, on brief), for Respondent.
Ron M. Landsman, Rockville, Jason A. Frank, Lutherville, Morris Klein, Bethesda, Amicus Curiae.
Gregory P. Care, Francis D. Murnaghan, Jr., Appellate Advocacy Fellow, Baltimore, Gene Coffey, National Senior Citizens Law Center, Washington, DC, Amici Curiae.
Argued before BELL, C.J., HARRELL, BATTAGLIA, GREENE, JOHN C. ELDRIDGE, (Retired, Specially Assigned), IRMA S. RAKER, (Retired Specially Assigned), and LAWRENCE F. RODOWSKY, (Retired, Specially Assigned), JJ.
PER CURIAM ORDER.
It is this 6th day of November, 2008, upon consideration of the briefs, record, and oral arguments in the above matter, by the Court
ORDERED, that the judgment of the Court of Special Appeals is affirmed, for the reasons set forth by the intermediate appellate court in its opinion reported at 177 Md.App. 440, 935 A.2d 1128 (2007), which opinion is adopted by this Court.
/s/ Robert M. Bell
Chief Judge